DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
There appear to be multiple instances throughout the specification where the term “blinds” was used when it seems there is only one blind and should therefore be “blind”.  
Appropriate correction is required.

Claim Objections
Claims 1-9 are objected to because of the following informalities:  
Claims 1-9, there appear to be multiple instances throughout the claims where the term “blinds” (“mobile blinds”, “blinds sheet”, “blinds anchor”) was used when it seems there is only one blind and should therefore be “blind”.  
Claim 2-8, line 1, “comprising:” should be changed to --,wherein--.
Claim 6, line 5, “over one of at least one” should be changed to --over one of the at least one--.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the mounting end being terminally positioned adjacent to the at least one rod” in line 6.  It is unclear how the mounting end can be positioned adjacent to the at least one rod when the mounting end seems to be part of the at least one rod.  Clarification is required.
	Claim 5 recites “the at least one connecting element is configured to attach one of the at least one rod on the first side and the second side of the at least one blinds sheet” in lines 11-13.  Due to the wording of this limitation, it is unclear if there is more than one rod, or in other words if there has to be a rod at each side of the blind sheet.  If not, it is not understood how the connecting element can attach to a rod on either the first side or the second side.  Furthermore, it is unclear if the connecting element attaches to the rod(s) or if the connecting element attaches two rods together, wherein each rod is located on one side of the blind sheet.  Clarification is required. 
	Claim 6 recites “the base connector being connected adjacent to the first side and the second side” in line 6.  Due to the wording of the claim limitation is it unclear if the base connector is connected to both sides or if there are two different base connectors and each one is connected to a corresponding side.  Clarification is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 8 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Burchfield (US-10,165,770 B2).
	Claim 1: Burchfield discloses a mobile blind apparatus comprising: at least one rod (30); 5at least one blind sheet (23); at least one blind anchor (36, 41, 42); each of the at least one rod comprising a mounting end (38); the mounting end being terminally positioned adjacent to the at least one rod (as seen in FIG. 2B); each of the at least one blind sheet traversing along each of the at least one rod (as seen in FIGS. 4 and 6, the blind sheet extends over each of the rods); 10and each of the at least one blind anchor being connected adjacent to the mounting end (as seen in FIG. 2B).
Claim 2: Burchfield discloses 15each of the at least one blind anchor as comprising a rod receiver (41) and a connection element (36); the connection element being connected adjacent to the rod receiver (FIG. 2B); and the mounting end being removably connected to the rod receiver.
Claim 3: Burchfield discloses each of the at least one blind anchor as further comprising a spacer element (42); the spacer element being connected between the rod receiver and the connection element (as seen in FIG. 2B), wherein the spacer element is configured to space apart the rod receiver and the connection element.
Claim 8: Burchfield discloses each of the at least one rod further as comprising a plurality of telescoping sections (32, 33) and an adjustment element (35, 37); and the plurality of sections being slidably connected to each other through the adjustment element, wherein the plurality of sections is configured to adjust in length through the adjustment element (col. 3, lines 46-53).
Claim 9: Burchfield discloses the connection element as being a c-clamp (col. 4, lines 4-6).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burchfield (US-10,165,770 B2) as applied to claim 1 above, and further in view of Stein (US-3,537,688).
	Claim 5: Burchfield lacks at least one mounting element and at least one connecting element.  Stein teaches a mobile windbreaker comprising at least one rod (17) and at least one blind sheet (20), wherein each of the at least one rod comprising at least one mounting element (15); each of the at least one blinds sheet comprising at least one connecting element (top row of grommets 12), a first side (19), and a second side (21); 5the at least one mounting element being distributed about the at least one rod (FIG. 1); the first side and the second side being positioned terminally opposite to each other along the at least one blinds sheet (FIG. 2); the at least one connecting element being distributed about the first side and the second side (FIG. 2); and 10each of the at least one connecting element being connected to one of the at least one mounting element, wherein the at least one connecting element is configured to attach one of the at least one rod on the first side and the second side of the at least one blinds sheet. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Burchfield to include at least one mounting element and at least one connecting element, such as that taught by Stein, so that the blind sheet could be removably attached to the rod to help keep it in place in the event of strong winds while in use.
	Claim 6: Birchfield is discussed above but further lacks an overhang mount and a base connector.  Stein teaches a mobile windbreaker comprising at least one rod (17) and at least one blind sheet (20), wherein each of the at least one rod comprises an overhang mount (16); each of the at least one blinds sheet comprising a base connector (bottom row of grommets 12); the overhang mount being connected adjacent to the mounting end (18; FIG. 1); 20the base connector being connected adjacent to the first side and the second side; and the base connector being connected to the overhang mount. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Burchfield to include at least one overhang mount and at least one base connector, such as that taught by Stein, so that the blind sheet could be removably attached to the rod in multiple places to help keep it in place in the event of strong winds while in use.  Additionally, if Burchfield was modified to include an overhang mount like taught by Stein, the overhang mount would be configured to traverse over one of at least one blind anchor since the blind anchors are at the terminal/mounting end of the rods, whereas the overhang mount is located above the terminal/mounting end of the rod.

Allowable Subject Matter
Claims 4 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE JACKSON whose telephone number is (571)272-2268. The examiner can normally be reached M-F: 11AM-7PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on (571)272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DNJ/Examiner, Art Unit 3636                                                                                                                                                                                                        



/DAVID R DUNN/Supervisory Patent Examiner, Art Unit 3636